                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       BENJAMIN WHITESIDES, et al.,                     Case No. 20-cv-05803-JSC
                                                        Plaintiffs,
                                   8
                                                                                            ORDER RE: MOTION TO DISMISS
                                                 v.                                         SECOND AMENDED COMPLAINT
                                   9

                                  10       E*TRADE SECURITIES, LLC, et al.,                 Re: Dkt. No. 29
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Three users of E*TRADE’s electronic trading service allege that E*TRADE breached its

                                  14   customer agreement when it failed to process their orders as the crude oil futures market collapsed

                                  15   on April 20, 2020. Defendants E*TRADE Securities, LLC and E*TRADE Futures, LLC

                                  16   (collectively “E*TRADE”) move to dismiss Plaintiffs’ Second Amended Class Action Complaint
                                       (“SAC”) for failure to state a claim for breach of contract.1 (Dkt. No. 29.)2 After carefully
                                  17
                                       considering the parties’ submissions, and having had the benefit of oral argument on June 17,
                                  18
                                       2021, the Court GRANTS Defendants’ motion to dismiss Plaintiffs’ SAC for failure to state a
                                  19
                                       claim without leave to amend.
                                  20
                                                                                BACKGROUND
                                  21
                                               A. Second Amended Complaint Allegations
                                  22
                                               E*TRADE is one of the largest online focused broker-dealers in the world. (SAC, Dkt. No.
                                  23
                                       28 ¶18.) Customers of E*TRADE’s platform trade securities through a web-based application or
                                  24
                                       by calling E*TRADE’s help center. (Id. ¶ 1.) E*TRADE’s platform allows retail investors to trade
                                  25

                                  26
                                       1
                                         All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. Section
                                  27
                                       636(c). (Dkt. Nos. 6 and 9.)
                                  28
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                   1   oil futures contracts. (Id. ¶ 2.) A futures contract is effectively a promise to deliver a commodity at

                                   2   a certain time. (Id. ¶ 3.) The buyer of a futures contract takes on the obligation to buy and receive

                                   3   the underlying asset when the contract expires. (Id. ¶ 21.) The seller of a futures contract takes on

                                   4   the obligation to deliver the underlying asset at expiration. (Id.) However, nearly all retail
                                       investors trade commodity futures contracts without any expectation of receiving or delivering the
                                   5
                                       underlying asset. (Id. ¶ 22.) These investors close out their positions prior to the expiration of the
                                   6
                                       contract. (Id.) E*TRADE also allows customers to trade oil futures that are settled with cash
                                   7
                                       instead of oil. (Id.) These futures are known as “e-mini futures.” (Id.) Upon expiration, the value
                                   8
                                       of “e-mini futures” converge with the value of regular oil futures. (Id.) The benchmark for oil
                                   9
                                       futures is the contract on West Texas Intermediate (“WTI”) crude oil delivered to Cushing,
                                  10
                                       Oklahoma. (Id. ¶ 20.)
                                  11
                                               In early 2020, the global coronavirus pandemic caused a precipitous decline in demand for
                                  12
Northern District of California




                                       oil. (Id. ¶ 23.) In addition, on March 8, 2020, Russia and Saudi Arabia announced increases in oil
 United States District Court




                                  13   production and Saudi Arabia announced price discounts. (Id. ¶ 24.) These announcements
                                  14   depressed crude oil prices. (Id.) On April 20, 2020, the day before the May 2020 WTI futures
                                  15   contracts expired, the price of these futures dropped precipitously. (Id. ¶ 30.) By the end of the
                                  16   day, the futures closed at a negative price of -$37.63 as investors became concerned that the cost
                                  17   to store these barrels of oil would be more than the oil was worth. (Id. ¶ 27.) When the price of

                                  18   these futures dropped below zero, E*TRADE’s platform suffered a system failure. (Id. ¶ 31.) As

                                  19   a result of the system failure, the platform failed to display accurate prices for crude oil futures and

                                  20   did not allow users to close out their positions. (Id.) Prior to the system failure, it was known

                                  21   industrywide that oil futures could trade negative. (Id. ¶ 28.) The owner of the New York
                                       Mercantile Exchange sent a notice to its clearing-member firms on April 15, 2020, advising them
                                  22
                                       how they could test their systems using negative prices. (Id. ¶ 29.) Furthermore, CME Group,
                                  23
                                       Inc. warned on the day of the crash that the company’s WTI futures had the potential to trade
                                  24
                                       negative. (Id. ¶ 30.)
                                  25
                                               Plaintiffs, Benjamin Whitesides, Aziz Si Hadj Mohand, and Matthew Cheung, are
                                  26
                                       customers of E*TRADE’s trading platform who held “e-mini” oil futures contracts when the price
                                  27
                                       fell below zero. (Id. ¶¶ 35, 41, 46.) Each Plaintiff claims that he immediately attempted to sell off
                                  28
                                                                                          2
                                   1   the contracts when the price fell below zero. (Id.) However, each Plaintiff alleges that he was

                                   2   unable to do so because of the system failure afflicting E*TRADE’s platform. (Id.) Each Plaintiff

                                   3   alleges that he suffered substantial losses. (Id. ¶¶ 37, 43, 48.) E*TRADE’s relationship with

                                   4   Plaintiffs is governed by a customer agreement (the “Agreement.”) (Id. ¶¶ 12, 34, 39, 45.)
                                              B. Procedural Background
                                   5
                                              On August 18, 2020, Plaintiffs filed a class action complaint against E*TRADE Securities,
                                   6
                                       LLC and E*TRADE Futures, LLC, alleging causes of action for breach of contract, breach of the
                                   7
                                       duty of good faith and fair dealing, negligence, gross negligence, and a claim under the California
                                   8
                                       Unlawful Competition Law (“UCL”). (Dkt. No. 1.) Defendants then moved to dismiss. (Dkt. No.
                                   9
                                       12.) However, the parties subsequently stipulated to withdraw the motion to dismiss and allow
                                  10
                                       Plaintiffs to file an amended complaint. (Dkt. Nos. 13, 14.)
                                  11
                                              Plaintiffs filed the First Amended Complaint (“FAC”) on November 12, 2020, which
                                  12
Northern District of California




                                       eliminated the claims for breach of contract and breach of duty of good faith and fair dealing, but
 United States District Court




                                  13   maintained the claims for negligence, gross negligence, and violation of UCL. (Dkt. No. 16.)
                                  14   Defendants again moved to dismiss, or in the alternative, to strike certain portions of the pleading.
                                  15   (Dkt. No. 17.) The Court thereafter granted Defendants’ motion to dismiss without leave to amend
                                  16   for the ordinary negligence claim but with leave to amend as to Plaintiffs’ other claims. (Dkt No.
                                  17   27.)

                                  18          Plaintiffs then filed the now operative SAC, which repleads the claims for breach of

                                  19   contract, breach of the duty of good faith and fair dealing, and violation under the UCL, but does

                                  20   not include any negligence claims. Defendants again moved to dismiss, or in the alternative, to

                                  21   strike certain portions of the pleading. (Dkt. No. 29.) Defendants’ motion to dismiss is now fully
                                       briefed, and the Court heard oral argument on June 17, 2021.
                                  22
                                                                                  DISCUSSION
                                  23
                                              In the SAC, Plaintiffs pivoted from negligence claims to breach of contract and breach of
                                  24
                                       the covenant of good faith and fair dealing claims; however, in their motion to dismiss opposition,
                                  25
                                       Plaintiffs withdrew their breach of the covenant and fair dealing claim and their UCL claim. (Dkt.
                                  26
                                       No. 31 at 6 n.1.) Thus, the sole claim before the Court is a breach of contract claim based on the
                                  27
                                       Agreement.
                                  28
                                                                                         3
                                   1       A. Breach of Contract

                                   2           To state a claim for breach of contract under New York law, the plaintiff must show “the

                                   3   existence of a contract, the plaintiff’s performance pursuant to the contract, the defendant’s breach

                                   4   of his or her contractual obligations, and damages resulting from the breach.”3 Canzona v.

                                   5   Atanasio, 118 A.D.3d 837, 839 (N.Y. App. Div. 2014).

                                   6           Plaintiffs allege that E*TRADE breached the Agreement by not permitting them to trade

                                   7   their shares on April 20, 2020 when the price of crude oil went negative. In particular, as to the

                                   8   breach they allege as follows:

                                   9
                                                       68. E*TRADE breached its Customer Agreement by, among other
                                  10                   things, (i) failing to provide adequate technological systems necessary
                                                       to perform under these contracts; (ii) failing to provide trading
                                  11                   services when an Outage occurred due to a lack of infrastructure and
                                                       alternate means for customers to place timely trades; (iii) failing to
                                  12                   provide access to its trading services in a timely manner and (iv)
Northern District of California
 United States District Court




                                                       otherwise permitting the Outage to occur and thereby prohibiting the
                                  13                   parties from performing in a timely manner (or at all) under the
                                                       contracts.
                                  14
                                       (Dkt No. 28 at 20 at ¶ 68.)
                                  15
                                               Defendants contend that the claim fails because Plaintiffs do not identify any Agreement
                                  16
                                       provision which E*TRADE breached. Under New York law, a necessary element of a breach of
                                  17
                                       contract claim is the identity of the contract provision allegedly breached. Barker v. Time Warner
                                  18
                                       Cable, Inc., 83 A.D.3d 750, 752 (N.Y. App. Div. 2011.) Further, to state a claim for breach of
                                  19
                                       contract, a plaintiff must allege facts that plausibly support the existence of contractual terms that
                                  20
                                       were allegedly breached by the defendant’s conduct. See Press Rentals Inc. v. Genesis Fluid Sols.
                                  21
                                       Ltd., No. 5:11-CV-02579 EJD, 2013 WL 485654, at *4 (N.D. Cal. Feb. 6, 2013); see also Moss v.
                                  22
                                       U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009) (“to survive a motion to dismiss, the non-
                                  23
                                       conclusory ‘factual content,’ and reasonable inferences from that content, must be plausibly
                                  24
                                       suggestive of a claim entitling the plaintiff to relief”).
                                  25

                                  26

                                  27

                                  28
                                       3
                                        The Court previously held that “New York Law governs all aspects of parties contractual rights
                                       and liabilities.” (Dkt. No. 27 at 5:9-10) (emphasis added).
                                                                                         4
                                   1           While the SAC attaches the Agreement, it does not identify any Agreement provision

                                   2   which required Defendants to offer trading services at all times such that its failure to do so on

                                   3   April 20, 2020 constitutes a breach of contract. Instead, the only Agreement provisions the SAC

                                   4   identifies are first, that “E*TRADE offers a variety of ways to access the Account, including
                                       telephone, online, mobile application and interactive voice response services.” (Dkt. No. 28 ¶ 67.)
                                   5
                                       And, second, “E*TRADE’s website and mobile application may make available ‘Market Data’
                                   6
                                       which is defined as ‘all data distributed by E*TRADE regarding bids, offers and market
                                   7
                                       transactions and all information based on any such data.” (Id.) Neither the SAC nor Plaintiffs’
                                   8
                                       opposition explains how E*TRADE’s trading system failure on April 20, 2020 was a breach of
                                   9
                                       either provision. Neither provision supports an inference of the existence of a promise to offer
                                  10
                                       trading services at all times, or at least offer trading services when the price of crude oil goes
                                  11
                                       negative.
                                  12
                                               In their opposition and at oral argument Plaintiffs identified the Agreement’s definition of
Northern District of California
 United States District Court




                                  13   Service as the breached Agreement provision. The Agreement defines Service to “mean the
                                  14   securities brokerage, commodity futures brokerage, financial, and other services that E*TRADE
                                  15   may offer from time to time.” (Dkt. No. 28 at 28.) The plain language of that definition does not
                                  16   obligate E*TRADE to provide trading services at all times and Plaintiffs do not otherwise explain
                                  17   how that definition gave rise to such an obligation. It is not plausible that it did.

                                  18           Plaintiffs’ failure to identify an Agreement provision that required E*TRADE to give

                                  19   Plaintiffs the ability to execute trades at all times is unsurprising given that the Agreement

                                  20   specifically states: “The Account Holder understands and agrees that E*TRADE does not

                                  21   guarantee uninterrupted access to the Service or any feature of the Service.” (Dkt. No. 28 at 41,
                                       ¶11) (emphasis added). The Agreement thus specifically warns that E *TRADE is not promising
                                  22
                                       that its brokerage services will be available at particular times, in contrast to Plaintiffs’
                                  23
                                       unsupported theory that Defendants promised that the brokerage services would be available at all
                                  24
                                       times, or, at least on April 20, 2020. Plaintiffs’ attempt at oral argument to limit the reach of
                                  25
                                       paragraph 11 to unavailability due to maintenance or repair of the System is unpersuasive. The
                                  26
                                       first sentence of the paragraph is unambiguous and unequivocal: “E*TRADE does not guarantee
                                  27
                                       uninterrupted access to the Service or any feature of the Service.” (Id.) Plaintiffs have thus failed
                                  28
                                                                                           5
                                   1   to allege facts that support an inference that E*TRADE breached the Agreement by failing to offer

                                   2   uninterrupted access to the Service. See Lowry v. EMC Mortg. Co., 710 Fed. Appx. 752 (9th Cir.

                                   3   2018) (district court properly dismissed breach of contract claim because plaintiffs “failed to

                                   4   identify a contract provision” imposing legally enforceable obligations upon defendants).
                                                 In their written opposition Plaintiffs argue for the first time that E*TRADE made false and
                                   5
                                       misleading statements on its website regarding the services it provided. (Dkt. No. 31 at 14.) The
                                   6
                                       Court declines to consider this argument which is untethered to the SAC’s allegations. See
                                   7
                                       Campanelli v. Bockrath, 100 F.3d 1476, 1479 (9th Cir. 1996) (holding that when evaluating a
                                   8
                                       Rule 12(b)(6) motion to dismiss courts may only review the contents of the plaintiffs’ complaint).
                                   9
                                       In any event, Plaintiffs do not identify any website statements, let alone plausibly false and
                                  10
                                       misleading statements. The breach of contract claim fails.
                                  11
                                          B. Leave to Amend
                                  12
                                                 If a court grants a Rule 12(b)(6) motion, it “should grant leave to amend even if no request
Northern District of California
 United States District Court




                                  13   to amend the pleading was made, unless it determines that the pleading could not possibly be
                                  14   cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en
                                  15   banc) (internal quotation marks and citations omitted).
                                  16             The Court dismisses Plaintiffs’ contract claim without leave to amend as amendment
                                  17   would be futile. This is Plaintiffs’ third iteration of their complaint. They omitted the contract

                                  18   claim from the FAC and only reasserted it after deciding not to pursue their negligence theory.

                                  19   Despite attaching the Agreement to the SAC, neither the SAC nor their written opposition

                                  20   identifies any contract provision that E*TRADE plausibly breached. Further, their opposition

                                  21   ignored paragraph 11 of the Agreement even though it was prominently raised in the motion to
                                       dismiss. The Court nonetheless gave Plaintiffs the opportunity to address the contract language at
                                  22
                                       oral argument, but Plaintiffs did not persuade the Court that paragraph 11 does not defeat their
                                  23
                                       claim. And the opposition’s vague reference to a website representation is insufficient given that
                                  24
                                       in three different versions of the complaint, two written oppositions, and two oral arguments they
                                  25
                                       have failed to identify any website statements that obligated E*TRADE to provide Plaintiffs with
                                  26
                                       uninterrupted access to the Trading Service. Accordingly, the motion is granted, and leave is
                                  27
                                       denied.
                                  28
                                                                                           6
                                   1                                           CONCLUSION

                                   2          For the reasons stated above, Defendants’ motion to dismiss is granted without leave to

                                   3   amend. Defendants’ request for judicial notice is denied as moot. A separate judgment will issue.

                                   4          This Order disposes of Docket No. 29.

                                   5          IT IS SO ORDERED.

                                   6   Dated: June 24, 2021

                                   7

                                   8
                                                                                                  JACQUELINE SCOTT CORLEY
                                   9                                                              United States Magistrate Judge

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       7
